Title: From James Madison to Isaac Hite, 25 March 1801
From: Madison, James
To: Hite, Isaac


Dear Sir
March 25. 1801.
I have recd. your favor of  by which we learn that we cannot have the pleasure of your & my sister’s company, in paying the last tribute of our affection & duty, to our deceased parent. It was indeed rather wished than expected, that such a journey would be practicable at this season, & under other existing circumstances. The funeral is to take place on saturday next, and a sermon is to be preached the day after at the Court House. Mr. Maury will officiate on both occasions.
The death of my brother Francis without a Will, & with a number of children mostly under age, had made it very desireable that the Mill in which he held a fourth part should be sold, for paying the debts of the partnership, as well as on other accounts. The state of this property under the will of my father, must, as you will perceive, become so much more perplexed as greatly to strengthen the reasons for selling. It is understood that the object may be accomplished by a suit brought agst. the partnership by a Creditor. Mr. Dunbar was written to for the purpose but has been silent for a lapse of time that forbids reliance on his concurring in the plan. The other creditor Gibson has brought suit, but it was at law, and I believe is already ended. Our only chance now is in your co-operation, to which no imaginable objection can lie, as the suit will be of course a friendly one, as it is unanimously wished by every individual interested who is of age to consent, and is palpably for the advantage of all under that age. Should you view the matter in the light the rest of us do, you will please to drop a line to Mr. Robt. Taylor, stating the amt. of your claim, & authorising him to bring a friendly suit, in such Court & in such form, as he may find most conducive to the purpose in view. My solicitude for despatch in this business arises from the call on me, which you will have observed in the papers, to take a share in the new administration, & from my wish, before I set out, to see some train laid for some general arrangement into which the care of the Mill may perhaps be included. I have not yet fixt the time for leaving home. It will depend in great measure, on that of the President’s return to the City of Washington from a trip to Monticello which he is about making. My route will be direct to the Seat of Govt. Mrs. M. proposes to make a circuit thro’ Berkely, and will we hope be able to include in it a visit to Bellegrove. I sincerely wish I could do the same. We are all in usual health, and unite in affectionate wishes. Yours very sincerely
Js. Madison
 

   
   RC (InHi).



   
   Left blank by JM. Hite’s letter has not been found. JM often visited Isaac Hite (1758–1836), husband of JM’s sister Nelly, on his way to and from New York, Philadelphia, and Washington (Ralph Ketcham, James Madison: A Biography [New York, 1971], pp. 371, 388).



   
   Little is known of JM’s younger brother Francis Madison (1753–1800), except that he was survived by nine children, “who together with their children” shared JM’s own estate (ibid., p. 370).



   
   Letter not found.



   
   The efforts to settle the senior Madison’s estate apparently involved Robert Dunbar, Jonathan Gibson, and Robert Taylor (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 14:146 n. 1; Heads of Families at the First Census of the United States Taken in the Year 1790 … Virginia [Washington, 1908], p. 39; Taylor to JM, 24 Oct. 1801 [DLC]). The settlement of the will is explained in Brant, MadisonIrving Brant, James Madison (6 vols.; Indianapolis and New York, 1941–61)., 4:38.



   
   Belle Grove was Hite’s home near Winchester (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 15:360 n. 3).


